Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election of Species I (Figs. 1-8), claims 1-15 in the reply filed on July 27, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Species II (Figs. 9-12), claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Species 1, claims 1-15 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 04/13/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andrews (US 2006/0289929, hereinafter as Andre ‘929).
Regarding Claim 1, Andre ‘929 teaches an electronic device comprising: 
a substrate (Fig. 3, (130); [0033]) defining a trench (132; [0033]) extending from a primary surface (138; [0033]) of the substrate, wherein the substrate includes a mesa adjacent to the trench, and the trench has a lowermost point along a bottom of the trench; 

a shield electrode (104; [0035]) within the trench, wherein the shield electrode (104) has an uppermost point closer to the primary surface of the substrate than to the lowermost point along the bottom of the trench; and 
an insulating layer (148; [0038]) including a first section (L) and a second section (U) (see Fig. 3J_ annotated), wherein: each of the first section and the second section is disposed between the shield electrode (104) and the mesa, the first section (L) of the insulating layer has a first thickness, the second section (U) of the insulating layer has a second thickness, the bottom of the trench is closer to the first section than to the second section, and the first thickness is thinner than the second thickness.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first thickness is thinner than the second thickness on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specific claimed of “the first thickness is thinner than the second thickness” absent any criticality, is only considered to be the “optimum” thickness disclosed by Andre ‘929 (see Fig. 3J) that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired for achieving a lower on-resistance, higher blocking In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the first thickness is thinner than the second thickness is used, as already suggested by Andre ‘929.

Regarding Claim 2, Andre ‘929 teaches a doped region within the mesa (156; [0040]), 
Thus, Andre ‘929 is shown to teach all the features of the claim with the exception of explicitly the features “the doped region is closer to the first section of the insulating layer than to the second section of the insulating layer”.  
	However, it has been held to be within the general skill of a worker in the art to have the doped region is closer to the first section of the insulating layer than to the second section of the insulating layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.                           

[AltContent: connector][AltContent: textbox (U)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (L)][AltContent: connector]
    PNG
    media_image2.png
    371
    457
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    432
    457
    media_image3.png
    Greyscale

                            Figs. 3B and 3J (Andre ‘929_anottated)

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andre ‘929 as applied to claim 1 above, and further in view of Woolsey (US 2010/0187602, hereinafter as Wool ‘602).
Regarding Claim 3, Andre ‘929 teaches a body region within the active region of the transistor (see Fig. 3J). 
Thus, Andre ‘929 is shown to teach all the features of the claim with the exception of explicitly the features “the doped region has a dopant concentration higher than a dopant concentration of a portion of the mesa located between the body region and the doped region”.  
However, Wool ‘602 teaches the doped region (Fig. 10G, (1002); [0031]) has a dopant concentration higher than a dopant concentration of a portion of the mesa (1004; [0031]) located between the body region and the doped region.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Andre ‘929 by having the doped region has a dopant concentration higher than a dopant concentration of a portion of the mesa located between the body region and the doped region in order to increase the ability of the semiconductor device to withstand high voltages (see para. [0005]) as suggested by Wool ‘062.
In re Leshin, 125 USPQ 416. 

	Regarding Claim 4, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “a dopant concentration that is at least 1.1 times a dopant concentration of the portion of the mesa located between the body region and the doped region”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dopant concentration that is at least 1.1 times a dopant concentration of the portion of the mesa located between the body region and the doped region since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “the doped region has a dopant concentration that is at most 50 times the dopant concentration of the portion of the mesa located between the body region and the doped region”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dopant concentration that is at most 50 times a dopant concentration of the portion of the mesa located between the body region and the In re Aller, 105 USPQ 233.

Regarding Claim 6, Wool ‘062 teaches the doped region (1002) has a dopant concentration that is higher than a dopant concentration of a portion of the substrate underlying the doped region (see para. [0031]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the doped region has a dopant concentration that is higher than a dopant concentration of a portion of the substrate underlying the doped region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 7, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “the first thickness of the first section of the insulating layer is at most 0.995 times the second thickness of the second section of the insulating layer”.  
However, it has been held to be within the general skill of a worker in the art to have the first thickness of the first section of the insulating layer is at most 0.995 times the second thickness of the second section of the insulating layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 8, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “first thickness of the first section of the insulating layer is at least 0.50 times the second thickness of the second section of the insulating layer”.  
However, it has been held to be within the general skill of a worker in the art to have the first thickness of the first section of the insulating layer is at least 0.50 times the second thickness of the second section of the insulating layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 9, Andre ‘929 teaches each of the first section (L) of the insulating layer (102) and the shield electrode (104) has a height as measured in a vertical direction (see Fig. 3J), 
and the height of the first section is at least 5% of the height of the shield electrode.
Furthermore, it has been held to be within the general skill of a worker in the art to have the height of the first section is at least 5% of the height of the shield electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 10, Andre ‘929 teaches each of the second section (U) of the insulating layer (102) and the shield electrode (104) has a height as measured in a vertical direction (see Fig. 3J).
Thus, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “the height of second section is at most 80% of the height of the shield electrode”.  
However, it has been held to be within the general skill of a worker in the art to have the height of second section is at most 80% of the height of the shield electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Thus, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “the transition region has a height that is at most 80% of the height of the shield electrode”.  
However, it has been held to be within the general skill of a worker in the art to have the transition region has a height that is at most 80% of the height of the shield electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 12, Andre ‘929 teaches an electronic device comprising: 
a substrate (Fig. 3, (130); [0033]) defining a trench (132; [0033]) extending from a primary surface (138; [0033]) of the substrate, wherein the substrate includes a mesa adjacent to the trench; 
a shield electrode (104; [0035]) within the trench; 
a body region within the mesa; and 

Wool ‘062 teaches the doped region (1002) has a dopant concentration that is higher than a dopant concentration of each of the semiconductor region and a portion of the substrate underlying the doped region (see para. [0031]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the doped region has a dopant concentration that is higher than a dopant concentration of each of the semiconductor region and a portion of the substrate underlying the doped region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 13, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “the dopant concentration of the doped region is at least 2 times higher than the dopant concentration of each of the semiconductor region and the portion of the substrate”.  
However, it has been held to be within the general skill of a worker in the art to have the dopant concentration of the doped region is at least 2 times higher than the dopant concentration of each of the semiconductor region and the portion of the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 14, Andre ‘929 and Wool ‘062 are shown to teach all the features of the claim with the exception of explicitly the features: “the doped region has a dopant concentration 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dopant concentration that is at most 50 times a dopant concentration of each of the semiconductor region and the portion of the substrate since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 15, Wool ‘062 teaches the doped region (1002) is spaced apart from a lowermost point of the trench.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yilmaz et al. (US 2014/0054691 A1)			
Burke et al. (US 2012/0326227 A1)
Pan et al. (US 2011/0244641 A1)		
Grivna. (US 2011/0136310 A1)
Tai (US 2011/0233659 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829